Citation Nr: 1805715	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  13-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for cellulitis, claimed as secondary to service-connected status post total left knee replacement residuals.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016 and June 2017, the Board remanded the case for additional development and it now returns for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Cellulitis is not caused or aggravated by the Veteran's service-connected status post total left knee replacement residuals.  


CONCLUSION OF LAW

The criteria for service connection for cellulitis have not been met.  38 U.S.C. 
§§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran does not contend, and the evidence does not show, that his cellulitis had its onset in, or is otherwise related to, his service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Rather, the Veteran contends that his cellulitis is caused or aggravated by his service-connected left knee disability.  In this regard, he reported in a July 2010 correspondence that his left leg went septic in 1991 and that he continues to have ongoing issues with cellulitis.  

The evidence of record shows that the Veteran currently has cellulitis of the bilateral lower extremities See September 2011 and July 2016 VA examination reports.  Consequently, the only remaining inquiry is whether such disorder is caused or aggravated by his service-connected status post total left knee replacement residuals.

In this regard, the Veteran was afforded a VA examination in September 2011.  At such time, the examiner noted that he had diagnoses of MRSA and cellulitis in 2007.  He reported that the Veteran did not have any symptoms at the time of the examination, but when the he had flare-ups of cellulitis, his lower legs become red and swollen, he gets a fever, and he goes to the hospital.  However, the examiner concluded that the Veteran's MRSA and cellulitis were less likely than not caused by his left knee disability.  The examiner explained that the Veteran's MRSA and cellulitis of the left leg is actually of his lower extremity and not of his knee.  He stated that the Veteran has venous insufficiency, peripheral neuropathy, and obesity, which contribute to venous stasis and can cause infections.  The examiner also noted that the Veteran's knee replacement was performed over 20 years previously and, thus, the Veteran's current condition is more likely related to his venous insufficiency, peripheral neuropathy, and obesity.  However, the examiner did not offer an opinion as to aggravation of the Veteran's cellulitis by his left knee disability.

As such, the Veteran was again examined by VA in regard to this claim in July 2016.  The examiner noted that the Veteran had developed cellulitis of both lower extremities, which is MRSA of the skin.  The examiner concluded that the most likely cause of the Veteran's cellulitis was his chronic venous insufficiency, venous stasis, and peripheral neuropathy due to his chronic alcoholism.  However, in offering an opinion, the examiner's rationale did not address aggravation.  In this regard, the examiner explained that "there is no medical literature which supports long standing cellulitis of the lower extremities is cause[d] by a one time septic event."  

Consequently, another addendum opinion was obtained in June 2017.  At such time, the examiner found that that the Veteran's cellulitis was not aggravated by his left knee disability.  The examiner noted that she was unable to locate specific medical notes that discussed the septic knee condition in 1991; however, she explained that medical literature reported septic joints or "polyarticular arthritis" causes include systemic autoimmune diseases such as rheumatoid arthritis (RA) and systemic lupus erythematosus (SLE); vasculitides such as polymyalgia rheumatica (PMR) and polyarteritis nodosa; and viral infections such as parvovirus B19, disseminated gonococcal infection, sjogren's syndrome, relapsing polychondritis, juvenile idiopathic arthritis (JIA), acute rheumatic fever, drug-induced lupus, and sarcoidosis.  She continued that there are many conditions which can cause a joint to become "septic" and it would be pure speculation to state the cause of his knee sepsis without medical records.  She further explained that cellulitis, a bacterial condition of the dermis and the subcutaneous tissue, is not a known cause of joint sepsis.

Moreover, the explainer explained that complications of cellulitis per medical literature included skin abscess, lymphedema, due to lymphatic damage from infection, and recurrent cellulitis.  She concluded that there is no evidence a knee condition can cause cellulitis or cellulitis can cause joint sepsis.  She also concluded that the Veteran's chronic venous insufficiency, venous stasis, and peripheral neuropathy due to his alcoholism aggravated his cellulitis.  As rationale, she opined that the cellulitis has been noted in the medical evidence to occur to both legs and medical evidence indicates the left knee condition cannot aggravate his cellulitis.  Moreover, the cellulitis is a bilateral condition that is caused by his overall health status and has no medical connection to his left knee condition.

The Board accords great weight to the September 2011, July 2016, and June 2017 VA examiners' opinions as they considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on the records reviewed.  Moreover, the VA examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008);  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Importantly, there is no medical opinion of record to the contrary.

To the extent the Veteran believes that he has cellulitis that is related to his service-connected left knee disability, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of cellulitis is a matter not capable of lay observation, and requires medical expertise to determine.  Specifically, the question of causation and/or aggravation of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Accordingly, the Veteran's opinion as to the etiology of his cellulitis is not competent evidence and, consequently, is afforded no probative weight.  Thus, the Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

Based on the foregoing, the Board finds that cellulitis is not caused or aggravated by his service-connected left knee disability.  Therefore, service connection for such disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for cellulitis.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for cellulitis is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


